Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post Effective Amendment No. 1 to Registration Statement No. 333-140759 on Form S-8 of our report dated March 31, 2005 relating to the financial statements of Umpqua Holdings Corporation appearing in the Annual Report on Form 10-K of Umpqua Holdings Corporation for the year ended December 31, 2006. Portland, Oregon May 29, 2007
